PER CURIAM.
Having considered Attorney Barbara C. Johnson’s brief and presentation during the hearing of June 5, 2009, we are not persuaded that the district court abused its discretion by imposing the discipline of disbarment. Nor are we persuaded that any one of the exceptions to reciprocal discipline in this court’s Disciplinary Rule II.C have been established.
Accordingly, the judgment of the district court is affirmed. Cause not having been shown why reciprocal discipline substantially similar to that ordered by the Massachusetts Supreme Judicial Court should not be imposed here, Attorney Barbara C. Johnson is hereby disbarred from the practice of law before this court.